SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2014 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. Corporate Taxpayers’ ID (CNPJ/MF) No. 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-Held Company MINUTES OF THE ANNUAL GENERAL SHAREHOLDERS’ MEETING HELD ON APRIL 25, 2014 1. Date, Time and Place : On April 25, 2014, at 9 a.m., at the auditorium located at Company’s headquarters, in the city of São Paulo, State of São Paulo, at Avenida das Nações Unidas, 8,501. 2. Call Notice : The call notice was published in the “Diário Oficial do Estado de São Paulo”, on March 19, 20 and 21, 2014, pages 89, 80 and 42, respectively, and in the “O Estado de São Paulo” newspaper, on March 19, 20 and 21, 2014, pages B9, B23 and B9, respectively . 3. Attendance : Shareholders representing more than 53.07% of the Company’s total and voting capital, as per the signatures in the Shareholders’ Attendance Book. Also present Mr. Alceu Duilio Calciolari, Chief Executive Officer, Mr. Sandro Rogério da Silva Gamba, Chief Executive of Gafisa, Mr. André Bergstein, Chief Financial and Investor Relations Officer, Mr. Olavo Fortes Campos Rodrigues Junior, member of Company’s Fiscal Council, and Mr. Giuseppe Masi, bearer of the Brazilian Identity Card (RG) 15237784, enrolled with CPF/MF under No. 074.811.038-01 and enrolled with the CRC/SP under No.1SP176273/O-7, representing the Company’s independent auditors, KPMG Auditores Independentes S.S. 4. Presiding Board : Odair Garcia Senra, President of the Board of Directors and Chairman of the Presiding Board as set forth on §2, Article 8, of the Company’s Bylaws; and Renata de Carvalho Fidale, Secretary. 5. Agenda : (i) to receive the accounts drawn up by the Company’s officers, examine, discuss and vote on the financial statements concerning the fiscal year ended December 31 st , 2013; (ii) t o decide on the destination of the net profits of the fiscal year ended December 31 st , 2013, and on the payment of dividends; (iii) to establish the numbers of members that shall comprise the Company’s Board of Directors; (iv)to elect the members of the Board of Directors, due to expiration of their term of office ; (v) to establish the amount of the global remuneration to be paid to the Company’s administrators in 2014; (vi) to install and establish the number of members that shall comprise the Company’s Fiscal Council; (vii) to elect the members of the Company’s Fiscal Council due to the expiration of the term of office; and (viii) to establish the amount of the global remuneration to be paid to the members of Company’s Fiscal Council in 2014. 6. Resolutions : By shareholders present at the meeting, with the abstention of those legally impeded and with abstention and divergent votes casted in each case and received by the presiding board, the following resolutions have been taken: 6.1. To record that the Minutes related to these Meetings will be drawn-up in summary form and published without the signatures of the shareholders, as permitted by paragraphs 1 and 2 of Article 130 of Law No. 6,404/76. 2 6.2. To approve, after being examined and discussed, by majority vote and with no restrictions, the accounts drawn up by the Company’s management and the Company’s financial statements concerning the fiscal year ended December 31 st , 2013, which, together with the Explanatory Notes and the Independent Auditors Opinion, were published, in full, on February 27, 2014, in the “Diário Oficial do Estado de São Paulo – Caderno Empresarial 2”, pages 78 to 88, and in the newspaper “O Estado de São Paulo – Caderno de Economia”, pages 1 to 11, the legal term thereby having been complied with. 6.3. To approve, by majority vote and with no restrictions, the proposal to allocate the net profits concerning the fiscal year ended December 31 st
